               Case 17-10679-LSS         Doc 275     Filed 08/10/21     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 7

MAD CATZ, INC.,                                    Case No. 17-10679 (KG)

                               Debtor.             Re: Docket No. 274



               CERTIFICATE OF NO OBJECTION REGARDING
                 SEVENTH INTERIM FEE APPLICATION OF
     ARCHER & GREINER, P.C., ATTORNEYS FOR DAVID W. CARICKHOFF,
     CHAPTER 7 TRUSTEE FOR COMPENSATION AND REIMBURSEMENT OF
      EXPENSES FOR THE PERIOD APRIL 1, 2020 THROUGH JUNE 30, 2021


         On July 21, 2021, Archer & Greiner, P.C. (“Archer”) attorneys for David W. Carickhoff,

the chapter 7 trustee of the above-captioned debtor, filed the Seventh Interim Fee Application of

Archer & Greiner, P.C., Attorneys for David W. Carickhoff, Chapter 7 Trustee, for

Compensation and Reimbursement of Expenses for the Period April 1, 2020 through June 30,

2021 [Dkt. No. 274] (the “Application”).

         Pursuant to the notice filed with the Application, objections to the Application were to be

filed and served no later than August 6, 2021 at 4:00 p.m. The undersigned hereby certifies that,

as of the date hereof, he has received no written answer, objection or other responsive pleading

to the Application. The undersigned further certifies that he has caused the review of the Court’s

docket in this case and no answer, objection, or other responsive pleading to the Application

thereon.
              Case 17-10679-LSS         Doc 275    Filed 08/10/21    Page 2 of 2




        WHEREFORE, Archer respectfully requests that the Court enter the proposed Order in

the form attached to the Application.

Dated: August 10, 2021                            ARCHER & GREINER, P.C.

                                                  /s/ Alan M. Root
                                                  Alan M. Root (No. 5427)
                                                  300 Delaware Avenue, Suite 1100
                                                  Wilmington, DE 19801
                                                  Tel: (302) 777-4350
                                                  Fax: (302) 777-4352
                                                  E-mail: aroot@archerlaw.com

                                                  Counsel for the Chapter 7 Trustee



221807711v1




                                              2
